


110 HR 3407 IH: Positive Behavior for Effective

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3407
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Hare (for
			 himself, Mr. Loebsack,
			 Ms. Woolsey, and
			 Mr. Davis of Illinois) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to allow State and local educational agencies and schools to make greater
		  use of early intervening services, particularly schoolwide positive behavior
		  supports.
	
	
		1.Short titleThis Act may be cited as the
			 Positive Behavior for Effective
			 Schools Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Educators and the general public cite
			 disciplinary issues as the leading challenge facing schools.
				(2)There is significant evidence that zero
			 tolerance and other get-tough approaches to school discipline are ineffective
			 and even counter-productive.
				(3)Learning and behavior are inextricably
			 linked. The most successful schools have high academic and behavior standards,
			 and improvements in student behavior and school climate are correlated with
			 improvements in academic outcomes and graduation rates.
				(4)Evidence-based practices for improving
			 behavior and creating a school climate more conducive to learning have not been
			 uniformly adopted and sustained.
				(5)Many problems can be prevented or minimized
			 with early intervening services that have been shown to be effective and reduce
			 the need for more intensive and more costly interventions.
				(6)In particular, the use of positive behavior
			 supports leads to greater academic achievement, significantly fewer
			 disciplinary problems, lower suspension and expulsion rates, greater inclusion,
			 more time for instruction, and increased opportunities for all students to
			 achieve.
				(7)The application of schoolwide positive
			 behavior supports decreases rates of problem behaviors by improving the
			 systematic and consistent use of active supervision, positive feedback, and
			 social skills instruction.
				(8)When approaches such as positive behavior
			 support are paired with effective interventions and services for students with
			 significant needs, all students, including those with the most challenging
			 behaviors, can succeed.
				(b)PurposesThe purposes of this Act are to expand the
			 use of positive behavior supports and other early intervening services in
			 schools in order to systematically create a school climate that is highly
			 conducive to learning, reduce discipline referrals, and improve academic
			 outcomes.
			3.Positive behavior
			 support definedSection 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is
			 amended by adding at the end the following:
			
				(44)Positive
				behavior supportThe term
				positive behavior support means a broad range of systemic and
				individualized strategies for achieving important social and learning outcomes
				while preventing problem behavior with all
				students.
				.
		4.Schoolwide
			 positive behavior support
			(a)Flexibility To
			 use Title I funds To implement schoolwide positive behavior support
				(1)In
			 generalSection 1003(b) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6303(b)) is amended—
					(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(B)by inserting
			 (1) before Of the amount; and
					(C)by adding at the
			 end the following:
						
							(2)Of the amount reserved under subsection (a)
				for any fiscal year, the State educational agency may allocate funds to develop
				and implement coordinated, early intervening services (including schoolwide
				positive behavior supports) for all students, including those who have not been
				identified as needing special education but who need additional academic and
				behavioral support to succeed in a general education environment. Funds so
				allocated shall be aligned with funds authorized under section 613(f) of the
				Individuals with Disabilities Education Act and shall be used to supplement,
				and not supplant, funds made available under such Act for these activities and
				services.
							.
					(2)Technical
			 assistance
					(A)Subparagraph (B)
			 of section 1116(b)(4) of such Act (20 U.S.C. 6316(b)(4)) (relating to technical
			 assistance) is amended by redesignating clauses (iii) and (iv) as clauses (iv)
			 and (v), respectively, and by inserting after clause (ii) the following new
			 clause:
						
							(iii)shall include assistance in implementation
				of schoolwide positive behavior supports and other approaches with evidence of
				effectiveness for improving the learning environment in the
				school;
							.
					(B)Paragraph (3) of
			 section 1117(a) of such Act (20 U.S.C. 6317(a)) (relating to regional centers)
			 is amended by inserting any technical assistance center on schoolwide
			 positive behavior supports funded under section 665(b) of the Individuals with
			 Disabilities Education Act, after 2002),.
					(C)Subparagraph (B) of section 1117(a)(5) of
			 such Act (20 U.S.C. 6317(a)(5)) (relating to functions of school support teams)
			 is amended by redesignating clauses (iii) and (iv) as clauses (iv) and (v),
			 respectively, and by inserting after clause (ii) the following new
			 clause:
						
							(iii)review the number of discipline referrals
				in the school and the overall school climate and engagement of families, and
				use that information to assist the school to implement schoolwide positive
				behavior supports and/or other early intervening
				services;
							.
					(b)LEA flexibility
			 To improve school climateSubclause (I) of section 1114(b)(1)(B)(iii)
			 of such Act (20 U.S.C. 6314(b)(1)(B)(iii)) (relating to schoolwide reform
			 strategies) is amended by redesignating items (bb) and (cc) as items (cc) and
			 (dd), respectively, and by inserting after item (aa) the following new
			 item:
				
					(bb)improve the learning environment in the
				school, including the implementation of schoolwide positive behavior supports,
				in order to improve academic outcomes for
				students;
					.
			5.Amendments
			 related to the safe and drug-free schools and communities programSection 4002 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7102) (relating to purpose) is amended by
			 redesignating paragraphs (1) through (4) as paragraphs (2) through (5),
			 respectively, and by striking all that precedes paragraph (2) (as so
			 redesignated) and inserting the following:
			
				The purpose of this part is to support
				programs that improve the whole school climate in order to foster learning,
				including programs that prevent discipline problems; that prevent violence in
				and around schools; that prevent the illegal use of alcohol, tobacco, and
				drugs; that involve parents and communities in the school programs and
				activities; and that are coordinated with related Federal, State, school, and
				community efforts and resources to foster a safe and drug-free learning
				environment that supports student academic achievement, through the provision
				of Federal assistance to—
					(1)States for grants to local educational
				agencies and consortia of such agencies to establish, operate and improve local
				programs relating to improving the schoolwide climate (including implementation
				of positive behavior supports and other
				programs);
					.
		6.Early intervening
			 services under elementary and secondary school counseling programParagraph (2) of section 5421(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245(b)) is amended
			 by redesignating subparagraphs (C) through (H) as subparagraphs (D) through
			 (I), respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
			
				(C)describe how the local educational agency
				will address the need for early intervening services that improve the school
				climate for learning, such as through schoolwide positive behavior
				supports;
				.
		7.Teacher
			 professional development To improve school climateParagraph
			 (2) of section 2122(c) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6622(c)) is amended—
			(1)by
			 striking subject matter knowledge and teaching skills and
			 inserting subject matter knowledge, teaching skills, and an
			 understanding of social/emotional learning in children and approaches that
			 improve the school climate for learning (such as positive behavior
			 support); and
			(2)by inserting
			 to improve their school’s climate for learning after
			 instructional leadership skills to help teachers.
			8.Office of
			 specialized instructional support servicesThe Department of Education Organization Act
			 is amended by adding at the end of title II (20 U.S.C. 3411 et seq.) the
			 following:
			
				2501.
					Office of Specialized Instructional Support
		  Services
					(a)In
				generalThere shall be,
				within the Office of the Deputy Secretary in the Department of Education, an
				Office of Specialized Instructional Support Services (hereinafter in this
				section referred to as the Office).
					(b)PurposeThe purpose of the Office shall be to
				administer, coordinate, and carry out programs and activities concerned with
				providing specialized instructional support services in schools, delivered by
				trained, qualified specialized instructional support personnel.
					(c)DirectorThe Office shall be headed by a Director
				who shall be selected by the Secretary and report directly to the Deputy
				Secretary of Education.
					(d)ActivitiesIn carrying out subsection (b), the
				Director shall support activities to—
						(1)improve specialized
				instructional support services in schools in order to improve academic
				achievement and educational results for students;
						(2)identify
				scientifically based practices in specialized instructional support services
				that support learning and improve academic achievement and educational results
				for students;
						(3)provide continuous
				training and professional development opportunities for specialized
				instructional support personnel and other school personnel in the use of
				effective techniques to address academic, behavioral, and functional
				needs;
						(4)provide technical
				assistance to local and State educational agencies in the provision of
				effective, scientifically based specialized instructional support services;
				and
						(5)coordinate
				specialized instructional support services programs and services in schools
				between the Department of Education and other federal agencies, as
				appropriate.
						.
		9.References to
			 pupil services and personnel
			(a)In
			 generalThe Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)by striking
			 ‘‘pupil services’’ each place it appears in sections 1114(b)(1)(B)(iii)(I)(aa),
			 1416(4), and 4152(2) and inserting ‘‘specialized instructional support
			 services’’; and
				(2)by striking
			 ‘‘pupil services personnel’’ each place it appears and inserting ‘‘specialized
			 instructional support personnel’’.
				(b)DefinitionSection
			 9101 of that Act (20 U.S.C. 7801) is amended—
				(1)by striking
			 paragraph (36);
				(2)by
			 redesignating paragraphs (37) through (39) as (36) through (38); and
				(3)by inserting after
			 paragraph (38) (as so redesignated) the following:
					
						(39)Specialized
				instructional support personnel; specialized instructional support
				services
							(A)Specialized
				instructional support personnelThe term specialized instructional
				support personnel means school counselors, school social workers, school
				psychologists, and other qualified professional personnel involved in providing
				assessment, diagnosis, counseling, educational, therapeutic, and other
				necessary corrective or supportive services (including related services as that
				term is defined in section 602 of the Individuals with Disabilities Education
				Act) as part of a comprehensive program to meet student needs.
							(B)Specialized
				instructional support servicesThe term specialized instructional
				support services means the services provided by specialized
				instructional support personnel, including any other corrective or supportive
				services to meet student
				needs.
							.
				
